Name: Council Decision (EU) 2016/553 of 5 April 2016 appointing five members and four alternate members, proposed by the Republic of France of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-04-09

 9.4.2016 EN Official Journal of the European Union L 95/13 COUNCIL DECISION (EU) 2016/553 of 5 April 2016 appointing five members and four alternate members, proposed by the Republic of France of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the French Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Five members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Claudette BRUNET-LECHENAULT, Mr Jean-Louis DESTANS, Mr Pierre HUGON, Ms Anne-Marie KEISER and Mr Pierre MAILLE. (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Pierre BERTRAND, Ms Mireille LACOMBE and Mr Jean-Louis TOURENNE. (4) An alternate member's seat has become vacant following the appointment of Mr AndrÃ © VIOLA as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  M. Jean-Paul POURQUIER, Conseiller dÃ ©partemental de la LozÃ ¨re,  Mme Nathalie SARRABEZOLLES, PrÃ ©sidente du Conseil dÃ ©partemental du FinistÃ ¨re,  Mme Martine VASSAL, PrÃ ©sidente du Conseil dÃ ©partemental des Bouches-du-RhÃ ´ne,  M. Jean-NoÃ «l VERFAILLIE, Conseiller dÃ ©partemental du Nord,  M. AndrÃ © VIOLA, PrÃ ©sident du Conseil dÃ ©partemental de l'Aude; (b) as alternate members:  Mme Claudette BRUNET-LECHENAULT, ConseillÃ ¨re dÃ ©partementale de SaÃ ´ne-et Loire,  M. Christian GILLET, PrÃ ©sident du Conseil dÃ ©partemental de Maine-et Loire,  Mme Nathalie MARAJO-GUTHMULLER, ConseillÃ ¨re dÃ ©partementale du Bas-Rhin,  M. Claude WALLENDORFF, Vice-PrÃ ©sident du Conseil dÃ ©partemental des Ardennes. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 April 2016. For the Council The President A.G. KOENDERS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).